DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
Claims 1, 2, and 4-15 are pending.

Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument: “Ketonen is not only silent about indicating the spatial arrangement of network nodes on a floor plan or a map based on the arrangement of machines, but also does not provide any hint pointing in such a direction. This is in particular because neither paragraph [0052], nor paragraph [0064] of Ketonen makes reference to machines. As a consequence, the present claims are patentably distinct over Ketonen”, the Examiner respectfully disagrees.
¶0064 of Ketonen states, with respect to Fig. 12:
“A second example shows a pseudo-topographical map which may be superimposed over the floorplan of the area served by a wireless network, or may depict individual wireless access point designations as markers and which relies on the location of wireless network service quality devices.”
In other words the pseudo-topographical map which visualizes, using appropriate markers, a spatial arrangement of wireless access points (i.e., machines) on the floorplan of the area served by the wireless network broadly reads on the limitation “wherein the spatial arrangement is based on the arrangement of machines”.

Claim Objection
Claims 1-2 and 4-14 are objected to because of the following informalities: 
As per claim 1, there is a typographical error in the claim. For the purpose of this office action. The Examiner is interpreting the claim to read:
“…wherein the visualization circuitry is further configured to visualize the representation of the network node in spatial arrangement to other nodes, and visualize the representation of the network node on a floor plan or a map…”
Appropriate correction is required.
Claims 2 and 4-14 are objected to based on their dependency to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


the representation of the network node in spatial arrangement to other nodes” and “wherein the spatial arrangement is based on the arrangement of machines”. 
As best understood, the specification defines the “nodes” as “machines” (see page 4, line 28-page 5, line 7, “In particular, the spatial arrangement is based on a real world scenario, e.g., on the arrangement of machines (that e.g., comprise network nodes) in a factory”) thus it is not clear how the limitation “wherein the spatial arrangement is based on the arrangement of machines” is further limiting the limitation of “visualizing, by the visualization circuitry, the representation of the network node in spatial arrangement to other nodes”.
Claims 2 and 4-14 are rejected under 35 U.S.C. 112(b) based on their dependency to claim 1.
Claim 15 is rejected under 35 U.S.C. 112(b) since it recites substantially identical subject matter as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 2, 4, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ketonen et al. (US 2017/0339584)(“Kentonen”).

As per claim 1, Ketonen teaches a system for monitoring and analyzing a data flow in a network, wherein the system comprises:
a network probe (see Fig. 10, ref. 1002) connected to the network and configured to obtain network traffic corresponding to a network node  (i.e., wireless access points) of the network (see ¶0061);
a packet analyzing circuitry configured to analyze the network traffic to obtain an analyzing result (see ¶0061, i.e., deep packet inspection); and
a visualization circuitry (see Fig. 12) configured to visualize a representation of the network node and a representation of a network connection of the network node based on the analyzing result (see Fig. 12, and ¶0054, i.e., Results of the test suite may be shown to end users on system interaction display 480, and ¶0063);
wherein the visualization circuitry is further configured to visualize a status and/or a type of the network node and/or the network connection based on highlighting and/or color coding (see ¶0052, i.e., “Given possession of floorplans and wireless access point maps, the system may also display service quality, coverage, congestion, failures, errors, user feedback and similar factors as colored topographical like maps to make interpreting the data and possible problem areas as easy as possible.”);
wherein the visualization circuitry is further configured to visualize the representation of the network node in spatial arrangement to other nodes (i.e., wireless access points), visualize the representation of the network node on a floor plan or a map (see Fig. 12, and ¶0064, “depict individual wireless access point designations as markers….”);
wherein the spatial arrangement is indicated by the floor plan and/or the map, Id. and
wherein the spatial arrangement is based on the arrangement of machines. Id. 

As per claim 2, Ketonen further teaches wherein the network is a packet oriented network (i.e., wireless network, see Fig. 1, ref. 120, and ¶0052, e.g, Wi-Fi b, g, a, n, etc., and ¶0057, e.g., streams of packets).

As per claim 4, Ketonen further teaches wherein the visualization unit is further configured to obtain an image or a video, and to visualize the representation of the network node, the representation of the network connection, the status, or the type as an overlay of the image or the video (see ¶0064, i.e., “a pseudo-topographical map which may be superimposed over the floorplan of the area served by a wireless network, or may depict individual wireless access point designations as markers and which relies on the location of wireless network service quality devices”).

As per claim 9, Ketonen teaches wherein the visualization unit is further configured to determine whether a status and/or a type of the network node and/or the network connection complies with a predefined rule (i.e., customer SLA, see ¶0066), i.e., warning notifications, see ¶0066).

As per claim 12, Ketonen further teaches wherein the system further comprises a processing unit (i.e., central analysis and control server/module, see Fig. 1, ref. 111), and wherein the packet analyzing unit is further configured to obtain anomaly information relating to the network node and/or the network connection, based on the analyzing result, and to provide the anomaly information to the processing unit (i.e., “irregularities”, see ¶0052, “failure or significant deficiency”, see ¶0057).

As per claim 13, Ketonen further teaches wherein the processing unit is further configured to obtain an anomaly fixing instruction from a database of the system based on the anomaly information and to provide the anomaly fixing instruction to a user, or to apply the anomaly fixing instruction to the network (i.e., suggest possible remedial action, see ¶0008, and ¶0067).

As per claim 14, Ketonen further teaches wherein the visualization unit is further configured to notify (i.e., warning notifications, see ¶0066) a predefined user based on a determination result according to a predefined rule (i.e., customer SLA, see ¶0066), and/or wherein the processing unit is further configured to notify a predefined user based on anomaly information (i.e., “irregularities”, see ¶0052, “failure or significant deficiency”, see ¶0057).

Claim 15 is rejected under the same rationale as claim 1 since it recites substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen as applied to claim 1 above, and further in view of Barton et al. (US 2020/0344131)(“Barton”).

As per claim 5, Ketonen does not expressly teach wherein the overlay is generated using an augmented reality mechanism.
As per claim 6, Ketonen does not expressly teach data glasses configured to obtain the image or the video, and to output the overlay. 
Nevertheless, in the same art of network monitoring, Barton teaches a monitoring arrangement that uses virtual/augmented reality glasses to display network topological information (see abstract).
see ¶0064) via virtual/augmented reality glasses. The motivation for doing so would have been to provide a more user-intuitive way of interacting with the pseudo-topographical map/overlay in Ketonen (see for example, Barton ¶0014-15).

As per claim 7, Ketonen does not expressly teach wherein the representation of the network node and/or the representation of the network connection includes a context menu.
As per claim 8, Ketonen does not expressly teach wherein the context menu comprises information regarding the related network node or network connection.
Nevertheless, in the same art as noted above, Barton further teaches the virtual reality representation of the network topology further including a context menu (i.e., general menu), which when selected highlights network areas or objects impacted by certain issues (see ¶0042, read as information regarding related network nodes/connections).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the Applicant’s claimed invention, to modify the teachings of Ketonen with the teachings of Barton, for displaying a general/context menu comprising information related to the network nodes. The motivation for doing so would have been to highlight any network areas that are experiencing network issues.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ketonen as applied to claim 1 above, and further in view of Germain et al. (US 2003/0020764)(“Germain”).

As per claim 10, Ketonen does not expressly teach wherein the visualization unit is further configured to visualize at least one data flow corresponding to an application executed by the network node or corresponding to data received from an external network, based on the analyzing result.
As per claim 11, Ketonen does not expressly teach wherein the visualization unit is further configured to visualize the at least one data flow based on a protocol layer of the at least one data flow.
Nevertheless, in the same art of network management, Germain teaches the ability to visualize a data flow corresponding to an application executed by the network node (see ¶0028-35) based on a protocol layer of the at least one data flow (e.g., per application protocol, see ¶0033).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to modify the pseudo-topographical map of Ketonen with the teachings of Germain for visualizing data flows on a network protocol basis. The motivation for doing so would have been to quickly pinpoint and understand cause of problems which may arrive periodically, such as, for example, bottlenecks, application slowdowns, etc. (see Germain, ¶0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441